NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted April 30, 2008*
                                   Decided April 30, 2008

                                           Before

                             KENNETH F. RIPPLE, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 07‐2773

DAWN BOUTTE,                                        Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Northern District of Illinois, 
                                                    Eastern Division.
       v.
                                                    No. 06 C 7126
NORTHWESTERN MEDICAL
FACULTY FOUNDATION, et al.,                         Joan B. Gottschall, 
     Defendants‐Appellees.                          Judge.



                                         O R D E R

        Dawn Boutte sued Northwestern Medical Faculty Foundation, Northwestern
Internists, and Northwestern Physicians Group (“Northwestern Medical”) for negligence. 
The district court dismissed for lack of subject‐matter jurisdiction, and Boutte appeals.  We
affirm.




       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐2773                                                                               Page 2

       In 1998 Boutte worked as a file clerk in the radiology department of the Westside
Veterans Administration Medical Center.  She claims she was injured on the job, though the
particulars of this injury are absent from the record.  She filed for worker’s compensation
benefits in 1999, but the Department of Labor denied her claim for benefits.

        Boutte filed a pro se complaint alleging that she was denied workers’ compensation
benefits because Northwestern Medical negligently misdiagnosed her and failed to provide
medical information necessary for her to obtain benefits under the  Federal Employees
Compensation Act (FECA), 5 U.S.C. § 8101.  The district court dismissed Boutte’s complaint
sue sponte for lack of subject‐matter jurisdiction, and Boutte filed an amended complaint. 
In her amended complaint Boutte cited both the Federal Tort Claims Act (FTCA), 28 U.S.C.
§ 1346, and FECA as federal statutes conferring jurisdiction over Northwestern Medical for
“breach of standard of care by failing to properly diagnose Plaintiff.”  The district court
reviewed Boutte’s amended complaint and once again dismissed for lack of subject‐matter
jurisdiction.

        We review de novo the district court’s dismissal for lack of subject‐matter
jurisdiction.  See Alexander v. Mt. Sinai Hosp. Med. Ctr., 484 F.3d 889, 891 (7th Cir. 2007).  We
have repeatedly held that “the party invoking federal jurisdiction bears the burden of
demonstrating its existence.”  Hart v. FedEx Ground Pkg. Sys. Inc., 457 F.3d 675, 679 (7th Cir.
2006).   Boutte argues here, like in her amended complaint, that the district court had
federal‐question jurisdiction under the FTCA and FECA.  Federal‐question jurisdiction
exists when a plaintiff’s right to relief is created by, or depends on, a federal statute or
constitutional provision.  See Williams v. Aztar Ind. Gaming Corp., 351 F.3d 294, 298 (7th Cir.
2003). 

        The district court correctly concluded that neither the FTCA, nor the FECA, creates
subject‐matter jurisdiction in this case.  The FTCA provides a cause of action against only
the United States government, and not against private individuals.  See 28 U.S.C.
§ 1346(b)(1); see also Richards v. United States, 369 U.S. 1, 6 (1962).  Therefore, the FTCA does
not confer federal jurisdiction over Northwestern Medical.  Similarly, the FECA requires
that the federal government compensate its employees who are injured on the job, but does
not establish a cause of action against private individuals.  See 5 U.S.C. § 8102(a); Ezekiel v.
Michel, 66 F.3d 894, 898‐99 (7th Cir. 1995).  Because neither the FTCA nor the FECA provide
a cause of action against these defendants, Boutte’s claims under these statutes are frivolous
and insufficient to establish jurisdiction.  See In re African‐Am. Slave Descendants Litig., 471
F.3d 754, 757 (7th Cir. 2006). 

                                                                                     AFFIRMED.